Citation Nr: 1626250	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-14 032	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to a rating in excess of 20 percent for service-connected degenerative joint disease and calcific tendinitis of the left shoulder (left shoulder disability).

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1952 to November 1954.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico denying entitlement to service connection for a cervical spine disability based on lack of new and material evidence, and declining to increase the Veteran's left shoulder disability rating above 20 percent.  

The RO again declined to increase the Veteran's left shoulder rating above 20 percent in December 2011, and then subsequently awarded the Veteran a separate rating for recurrent left shoulder dislocation in October 2013, assigning an effective date of February 2012.  In a May 2016 brief, the Veteran's representative argues that the Veteran's effective date for this separate rating should have been earlier.  However, although the Board notes that pursuant to Esteban v. Brown, 6 Vet. App. 261-62 (1994), if appropriate, the Board may consider assigning more than one diagnostic code for a single disability where each diagnostic code assigned compensates the Veteran for distinct symptoms and manifestations of a single disability, RO decisions assigning an effective date become final when they are not appealed.  See generally Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Accordingly, once a decision assigning an effective date becomes final it can only be challenged through the submission of new and material evidence or on the basis of clear and unmistakable error.  See id.  RO decisions become final after the expiration of the appeal period, which is one year from the date VA mails the Veteran a notification letter informing him of the decision.  38 C.F.R. §§  20.302, 20.1103 (2105).  Here, the Veteran did not submit a timely Notice of Disagreement (NOD) within the appeal period, he did not submit new and material evidence in support of his claim within the appeal period, and he has not alleged clear and unmistakable error.  As such, the Board does not have jurisdiction over the effective date claim for the Veteran's separate rating for recurrent left shoulder dislocation rating.

Although the RO did not adjudicate the issue of the Veteran's entitlement to a TDIU, the Veteran's representative has stated in his May 2016 Appellant's Brief that the record reflects that the Veteran has repeatedly referenced his inability to work as being attributable to his service-connected left shoulder disability.  The Board takes jurisdiction over this issue as part and parcel of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issues of entitlement to a rating in excess of 20 percent for the Veteran's left shoulder disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for a cervical spine disability was most recently denied in an unappealed June 1982 rating decision.  

2. Evidence presented since the June 1982 rating decision is new and material because it raises a reasonable possibility of substantiating the Veteran's claim for service connection for a cervical spine disability. 
 
3.  The evidence in support of and against the Veteran's service connection claim for cervical spondylosis with degenerative joint disease is at least equal as to whether that condition is proximately due to his service-connected left shoulder disability. 


CONCLUSIONS OF LAW

1. The June 1982 rating decision that denied service connection for his cervical spine disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2015).  

2. Evidence received since the June 1982 rating decision is new and material and the Veteran's cervical spine service connection claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2015).  

3. According the Veteran the benefit of the doubt, cervical spondylosis with degenerative joint disease is secondary to his service-connected left shoulder disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of reopening his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Now that the Board has addressed the overarching evidentiary principles pertinent to disability compensation claims, below Part III will discuss rules of law specific to petitions to reopen claims on the basis of new and material evidence and will apply them to the Veteran's claim, while Part IV will discuss the rules of law specific to service connection claims and will apply them to the Veteran's service connection claim.

III. New and Material Evidence to Reopen the Veteran's Cervical Spine Claim

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  As discussed above, an RO decision is final after one year from the date VA mails the Veteran a notification letter informing him of the decision.  §§  20.302, 20.1103.  However, pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

Notwithstanding the above, there are certain exceptions to this rule.  For example, if the Veteran submits new and material evidence prior to expiration of the one year appeal period, or, in other words, while the original RO decision is still pending, the AOJ must readjudicate the claim on the basis of this evidence and the entire record.  § 3.156(b).  Additionally, when VA receives outstanding relevant service treatment records that were not associated with the claims file at the time of the original RO decision, the claim must be reconsidered on the basis of the entire record, and the Veteran bears no evidentiary burden to reopen the claim.  § 3.156(c).  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  See 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Here, when the Veteran filed his initial claim for service connection, he submitted a lay statement in support of claim that simply indicated that his cervical spine condition was a consequence of his service-connected left shoulder condition without further elaboration.  In its June 1982 decision, the RO denied service connection on the basis that there was no etiological relationship between his cervical spine condition and his service-connected left shoulder disability; in other words, the RO found that there was no medical connection between the two conditions.  After the Veteran again filed for service connection for his cervical spine condition secondary to his service-connected left shoulder condition in March 2010, the Veteran was scheduled for a VA examination in April 2010 for provision of an etiology opinion.  At that examination, the Veteran explained that he had incurred an injury to his cervical spine when he was approximately 43 or 44 years old while carrying a heavy box as a warehouse worker.  After lifting the heavy box above his shoulders, the weight of the box shifted backwards and he felt his left shoulder faltering when he tried to use his arm-strength to avoid falling backwards with the box.  At this point he felt "a jolt" in his neck and has had problems with his neck ever since.  The Veteran also indicated that he sought treatment for his neck at this time through the Puerto Rico State Insurance Fund.

Accordingly, because the Veteran's lay statements as to the circumstances of how he incurred his cervical spine condition had not been presented to the RO at the time of the June 1982 rating decision, these statements constitute new evidence.  Moreover, the Board also finds that his lay statements are material because they present a factual basis for an etiological relationship between the Veteran's service-connected left shoulder disability and his cervical spine condition that had not previously been considered.  Accordingly, the lay statements of record in the April 2010 examination report present new and material evidence that raises a reasonable possible of substantiating the Veteran's claim, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2015).  

IV. Service Connection for the Veteran's Cervical Spine Disability

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  But see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (explaining that in certain circumstances evidence of a disability prior to the filing of the claim may be considered if it is sufficiently proximate so as to constitute a "current" disability).

Here, as identified by August 2015 VA examination, the record reveals that the Veteran has been diagnosed with severe cervical spondylosis and degenerative arthritis of the spine.  These diagnoses are corroborated by the Veteran's post-service treatment records.

As discussed above, the Veteran's lay assertions in support of his claim are as follows: sometime in the late 60s or early 70s, when he was around 43 or 44 years old, he injured his neck by dropping a heavy box on it that he was carrying overhead when his service-connected left shoulder cramped up on him.  The Veteran has been receiving pension benefits for his left shoulder since December 1966, and has been service-connected for it for disability compensation purposes since September 1972.  An October 1966 examination diagnosed the Veteran with recurrent dislocation of the left shoulder.  At that examination the Veteran reported that he had experienced recurrent dislocation of his shoulder since 1953.  The Veterans' diagnosis of recurrent dislocation of his left shoulder was reaffirmed in November 1971.  At that time the Veteran reported he was doing packing work for a company.  

According to the Veteran's most recent lay statements regarding the circumstances of his cervical spine injury, this injury occurred sometime around 1969 or 1970.  At his April 2010 VA examination he explained that his injury occurred at the Ballester Hermanos Company.  The Veteran also indicated that he had last worked in August 1973 and had left due to medical problems, but that he was a retired warehouse worker.  Later, at a June 2013 VA examination for the Veteran's left shoulder, the Veteran specifically indicated that he retired due to cervical pain, and again explained that he was working at Ballester Hermanos when he injured his cervical spine.  A VA treatment record from May 1981 indicates that the Veteran has had a diagnosis of herniated cervical disc since 1972.  Additionally, in a February 1977 hearing related to an increased pension benefit evaluation for his left shoulder condition, the Veteran testified that he was entitled to a higher evaluation on the basis of a work accident that had caused him to suffer from a herniated cervical disc.  At this hearing he provided testimony that is highly corroborative of his 2010 and 2013 lay statements, including that the incident occurred in August 1972 at a company called Ballester Hermanos, and that after he picked up a heavy box his back and arm "cringed," causing him to drop the box on his back.  He testified that he continued to work and that this happened three times total.  Then in August 1973 he went to pick up another box and felt the same pain.  At that point the Veteran reported that he decided to stop working.  An October 1972 treatment record from Dr. M. lists the Veteran's address as "Ballester Hermanos," diagnoses him with cervical syndrome and chronic left shoulder subluxation, and directs him not to lift heavy objects.  Additionally, an April 1975 treatment record from the San Juan VA Medical Center (VAMC) indicates that the Veteran underwent a myelography in February 1975, and that he had "some weakness of the left triceps with fasciculation as well as "discal hernia in the C-6-7" with "osteo."

The Board notes that despite the above evidence of record and the Veteran's lay statements at his April 2010 and June 2013 VA examinations and later at another VA examination of his cervical spine in August 2015, VA examiners have twice provided negative etiology opinions-once in April 2010 and again in August 2015.  However, a review of underlying rationale for those opinions reveal that both examiners fail to address the Veteran's contentions for proximate causation and instead are based on the fact that each condition shares an "unrelated pathophysiology" in the case of the August 2015 VA examination report, or that the Veteran's left shoulder and cervical conditions involve "anatomically different areas" and "shoulder dislocations do not cause cervical [degenerative disc disease]" in the case of the April 2010 examination report.  Accordingly, the Board finds that because the rationale for these opinions is based on an inaccurate factual predicate that overlooks the factual assertions that premise the Veteran's claim, they are of no probative value.  See generally Reonal v. Brown, 5 Vet. App. 458 (1993).

In contrast, the Board finds that the Veteran's lay statements in support of his claim are competent because they relate factual events and bodily symptoms that do not require any medical expertise to observe, and credible because they are, and have been largely consistent over the course of decades and are corroborated by some of his post-service treatment records.  For these same reasons, the Board finds that the Veteran's lay statements provide probative evidence in support of a proximate cause relationship between his cervical spine disability and his service-connected left shoulder disability sufficient to meet the second element of service connection.

Finally, with regard to medical nexus, the Board notes that there are sufficient corroborative medical records that support the Veteran's lay assertions of proximate cause.  Moreover, as discussed above, the negative etiology opinions of record in this case are of no probative value because they are not based on an accurate factual predicate.  Accordingly, given the highly corroborative nature of the Veteran's post-service medical records and the distinct factual observations at issue in this case, the Board finds that even in the absence of a positive etiology opinion the evidence in support of the Veteran's claim and the evidence against the Veteran's claim are at least equal.  Accordingly, affording the Veteran the benefit of the doubt, there is sufficient evidence of medical nexus warranting an award of service connection.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


ORDER

Entitlement to service connection for cervical spondylosis with degenerative joint disease is granted.



REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, a review of the record reveals that the Veteran receives medical treatment for his left shoulder condition at the San Juan VAMC and the Mayaguez VA Outpatient Clinic (OPC).  However, while a review of the claims file reveals that the Veteran appears to have been receiving treatment from VA facilities throughout the appeal period and more specifically since at least 2010, there are only a few 2010 VA treatment records associated with the claims file, with no VA treatment records from 2009 or 2011-2012.  Accordingly, consistent with VA's duty to assist, remand is required for procurement of those outstanding records.

As for the issue of entitlement to a TDIU, where two issues on appeal are so closely tied together that a final decision cannot be rendered on either issue unless both issues have been considered, those issues are considered "inextricably intertwined" and should be adjudicated together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Accordingly, because adjudication of the Veteran's claim of entitlement to a TDIU necessarily involves consideration of the current severity of all of his service-connected disabilities including his left shoulder condition and the now service-connected cervical spine disability, remand of the Veteran's claim of entitlement to a TDIU is also required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's VA treatment records from March 2009 onwards and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


